Citation Nr: 1731668	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied entitlement to an evaluation in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks.

As concerns the Veteran's claim for entitlement to an evaluation in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the statement of the case (SOC) and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal). Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant." Percy, 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003). 

In this case, the Board notes that the October 2012 rating decision denied an increased evaluation. Subsequent to the issuance of that rating decision, a notice of disagreement and/or substantive appeal objecting to the denial of an increased evaluation was not received from the Veteran, nor was a statement of the case issued. However, in a February 2014 letter, mailed in response to an inquiry from the Veteran, the RO indicated that the issue of entitlement to an evaluation in excess of 20 percent for hidradenitis was on appeal. Then, in September 2014, the RO arranged for the Veteran to undergo a VA scar examination and in October 2014, a rating decision was issued which continued to deny entitlement to an increased evaluation. Subsequently, supplemental statements of the case issued in March 2015 indicated that the issue of entitlement to a higher rating for hidradenitis was on appeal. Therefore, in light of the holding in Percy, the Board finds that the VA took action (namely, informing the Veteran via letter, including the issue on multiple SSOCs and arranging for an examination) that reasonably led the Veteran to believe that the issue of hidradenitis with residual scars and recurrent cysts, buttocks was on appeal before the Board. Thus, the Board finds that this issue is correctly before it and can be decided herein.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO; a transcript of that hearing is of record. At the hearing, the undersigned held the record open for an additional 90 days to allow for the submission of additional evidence. However, no evidence was submitted during that time frame.

In January 2016, the Board remanded the claim for additional development. The claim has now been returned for further appellate review.


FINDING OF FACT

For the entire appeal period, the Veteran's hidradenitis resulted in painful residual scars that were deep and nonlinear in an area less than 144 square inches (929 sq. cm), and recurrent cysts that covered 5 to 20 percent of his total body area, none of which were exposed, and systemic therapy was not required for a duration of six weeks or more during the last 12 month period.




CONCLUSIONS OF LAW

1. The criteria for a separate 30 percent rating for six scars associated hidradenitis suppurativa have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7804 (2016).

2. For the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent for hidradenitis suppurativa have not been met or more nearly approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7819-7801 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by a September 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has complied with its duty to assist, to include substantial compliance with the prior remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains updated post-service VA treatment records, VA examination reports, and lay statements from the Veteran.  

In accordance with the Board's January 2016 remand directives, the AOJ scheduled appropriate VA examinations. There is nothing to suggest the recent examination or opinion is inadequate or that further action is required to comply with the remand instructions and the Veteran has not pointed to any inadequacies. See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran's service-connected hidradenitis with residual scars and recurrent cysts, buttocks are currently rated by analogy to Diagnostic Code 7819. 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous). According to Diagnostic Code 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, and 7804), or impairment of function (Diagnostic Code 7805). They have been assigned a 20 percent rating under Diagnostic Code 7918-7801. 38 C.F.R. § 4.118. 

In a September 2011 statement, the Veteran asserted the deepness of his scars caused severe itching, pain, and tenderness. He also asserted that the fear of relapse caused severe anxiety and depression.

In September 2012, the Veteran underwent VA examination of his scars. During the examination, he reported that the scars were not causing any problems. The scars were not noted painful or unstable. The examiner found the Veteran had six scars. Three linear scars measured 3cm, 2.5cm, and 9cm, respectively. Two superficial, non-linear scars measured 2cm by 1cm and 4.2cm by 0.7cm. One deep, non-linear scar measured 2.4cm by 0.2cm. The examiner determined that none of the scars impacted his ability to work or resulted in limitation of function.

In July 2015, the Veteran was afforded another VA examination of his scars. The scars were not noted painful or unstable. The examiner found the Veteran had seven scars. Two right lower extremity linear scars measured 5cm by 0.6cm and 3cm by 0.4cm. A right lower extremity superficial non-linear scar measured 40cm by 30cm. A left lower extremity linear scar measured 4cm by 0.4cm. A superficial non-linear scar measured 42cm by 30 cm. Two anterior trunk superficial non-linear scars measured 11cm by 5cm and 11cm by 6cm. The examiner determined that none of the scars impacted his ability to work or resulted in limitation of function.

In July 2015, the Veteran was also afforded a VA examination for skin diseases. Hidradenitis suppurativa was diagnosed. Oral antibiotics were used in the past 12 months for less than six weeks. A topical medication, mupirocin, was also used in the past 12 months for less than six weeks. Hidradenitis suppurativa covered 5-20 percent of his total body area, none of which was exposed. Hidradenitis suppurativa was described as multiple deep scars of medial buttocks and perianal areas. The intragluteal cleft was deeply scarred and resembled "the skin of a Sharpei dog." The examiner noted the Veteran had active inflammation and abscess of left axilla. The examiner noted the functional impact of the skin condition was the inability to sit or stand for prolonged periods. There was also a risk of infection due to bacterial contamination of hands.

At the July 2015 hearing, the Veteran testified concerning the severity of his scars. He stated that his scars burned and were painful. He also stated the burning had increased and now burned while seated. Sitz baths relieved the pain; however, several hours later his buttocks began to itch again.

In March 2016, the Veteran was afforded another VA examination of his scars. During the examination, he reported his buttocks itched and burned, and was relieved by sitz baths and sanitowels. The scars were not noted painful or unstable. The examiner found the Veteran had nine scars. An anterior trunk linear scar measured 3.5cm. Three posterior trunk linear scars measured 3cm by 0.1cm, 2cm by 0.2cm, and 15cm by 0.1cm. A posterior trunk superficial non-linear scar measured 1cm. Four posterior trunk deep non-linear scars measured 6cm by 0.2cm, 4cm by 0.2cm, 8cm by 0.2cm, and 1cm. None of the scars resulted in limitation of function. The examiner determined that none of the scars impacted his ability to work; however, the examiner noted that while the scars themselves do not impact his ability to work, the anxiety of the scars, possibility of developing further infection, and fear of spread of the infection to others affected his work. He was embarrassed to use sanitary pads to control the drainage and the spread of the condition. 

In March 2016, the Veteran was also afforded another VA examination of his skin disease. Hidradenitis suppurativa was diagnosed. Oral medications were used in the past 12 months for less than six weeks. Sitz baths and sanitowels were also used in the past 12 months on a constant or near constant basis. Infections of the skin and cutaneous manifestations of collagen-vascular disease covered less than 5 percent of his total body area, none of which was exposed. Hidradenitis suppurativa was described as multiple scars. The skin condition impacted his ability to work. The anxiety of the scars, possibility of developing further infection, and fear of spread of the infection to others affected his work. He was embarrassed to use sanitary pads and the spread of the condition.

In June 2016, the Veteran was afforded another VA examination of his scars. During the examination, he reported his buttocks itched and burned, and was relieved by sitz baths and sanitowels. The scars were not noted painful or unstable. The examiner found the Veteran had ten scars. An anterior trunk linear scar measured 3.5cm by 0.5cm. An anterior trunk superficial non-linear scar measured 3.5cm by 0.5cm. Three posterior trunk linear scars measured 3cm by 0.1cm, 2cm by 0.2cm, and 15cm by 0.1cm. A posterior trunk superficial non-linear scar measured 1cm. Four posterior trunk deep non-linear scars measured 6cm by 0.2cm, 4cm by 0.2cm, 8cm by 0.2cm, and 1cm. None of the scars resulted in limitation of function. The examiner determined that none of the scars impacted his ability to work; however, the examiner noted that while the scars themselves do not impact his ability to work, the anxiety of the scars, possibility of developing further infection, and fear of spread of the infection to others affected his work. He was embarrassed to use sanitary pads and the spread of the condition.

In June 2016, the Veteran was also afforded another VA examination of his skin disease. Hidradenitis suppurativa was diagnosed. Oral medications were used in the past 12 months for less than six weeks. Sitz baths and sanitowels were also used in the past 12 months on a constant or near constant basis. Infections of the skin and cutaneous manifestations of collagen-vascular disease covered less than 5 percent of his total body area, none of which was exposed. Hidradenitis suppurativa was described as multiple scars. The skin condition impacted his ability to work. The anxiety of the scars, possibility of developing further infection, and fear of spread of the infection to others affected his work. He was embarrassed to use sanitary pads and the spread of the condition.

Following a review of the relevant evidence of record, which includes the aforementioned VA examination reports and the Veteran's own statements, the Board concludes that the Veteran is entitled to a separate rating of 30 percent under Diagnostic Code 7804, for his service-connected scars at all points relevant to this appeal. Treatment records do not reveal any symptomatology associated with the Veteran's service-connected skin disability different from that noted during the aforementioned VA examinations. In brief, the most pertinent evidence shows that, at all points pertinent to this appeal, the Veteran's multiple scars have been painful but not unstable, deep and non-linear, and have affected a totally body area of less than 72 square inches (465 sq. cm).

Under Diagnostic Code 7804, for unstable or painful scars, a 20 percent rating is assigned for three or four scars that are unstable or painful. A 30 percent rating, the highest rating available, is assigned when there are five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Note 1. If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. Id., Note 2.

With respect to Diagnostic Code 7804, the Board credits the statements of the Veteran that his scars are painful. The Board notes that the VA examiners did not find any of the Veteran's scars to be painful. However, the Veteran reported his scars caused him discomfort during the VA examinations, asserted that his scars cause him pain in his September 2011 statement, and maintained at the July 2015 hearing the pain caused by his scars. Giving the Veteran the benefit of the doubt, the Board finds that his scars have been painful at all relevant times during this appeal and thus a rating of 30 percent under Diagnostic Code 7804 is appropriate. Finally, an additional 10 percent under this code is not warranted as none of the Veteran's scars are unstable. See Diagnostic Code 7804, Note 2. 

Diagnostic Code 7801 applies where there are scars - other than those of the head, face, or neck - that are deep and nonlinear. Under this code, a 10 percent rating is warranted if the area or areas affected is/are at least 6 square inches (39 sq. cm), but less than 12 square inches (77 sq. cm), in size. Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 sq. cm), 72 square inches (465 sq. cm), and 144 square inches (929 sq. cm), respectively. A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2016).

The Veteran has scars that are deep and nonlinear; however, at no point in the appeal period have they occupied a total area of 72 square inches (465 sq. cm). Therefore, the Board finds that a rating in excess of 20 percent under Diagnostic Code 7801 is not warranted.

The Board has also considered whether a higher, or an alternate, rating could be awarded for the Veteran's scars under Diagnostic Code 7800, 7802, or 7805. Diagnostic Code 7800 is unavailing as there is no evidence that the Veteran has scars or other characteristics of disfigurement, as defined under that code, affecting his head, face, and neck. Diagnostic Code 7802, for superficial and nonlinear scars, is not applicable as the Veteran's superficial and non-linear scars do not occupy an area, or areas, of 144 square inches (929 sq. cm) or more, the minimum requirement for a 10 percent rating. Diagnostic Code 7805 also does not apply here as the Veteran's scars have no other disabling effects not considered by Diagnostic Code 7800-7804 or already compensated under a separate, service-connected disability. Specifically, with respect to Diagnostic Code 7805, the Board finds the Veteran is already service-connected and separately compensated for anxiety related to his skin disease. The most persuasive findings of the VA examiners are that the Veteran's scars result in no limitation of motion, as the examiners' opinions were based on objective findings through physical examination of the Veteran. These objective medical findings greatly outweigh the probative value of the Veteran's subjective allegations of limited motion due to his scars. Accordingly, the Board finds that no rating increase is justified under Diagnostic Code 7800, 7802, or 7805.

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his scars. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his scar symptoms because this requires only personal knowledge as it comes to him through his senses. See Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability relating his scars to the appropriate diagnostic codes. Nevertheless, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examination. In this regard, the medical findings (as provided in the examination report) directly address the criteria under which his disability is evaluated.

Accordingly, the Board concludes that the medical findings on examination are generally of greater probative value than the Veteran's allegations regarding the severity of his scars. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the appeal period.

The Board finds that the Veteran's symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A separate rating of 30 percent for six painful but not unstable scars related to hidradenitis with residual scars and recurrent cysts, buttocks, is granted.

A rating in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


